Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 17, 2018

                                       No. 04-18-00520-CV

                 IN THE INTEREST OF N.R.T, C.C.T., A.T., CHILDREN,

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-16-59
                     The Honorable Selina Nava Mireles, Judge Presiding


                                          ORDER
        Appointed counsel is reminded that, by statute, this appeal is to take precedence over
other matters. TEX. FAM. CODE ANN. §§ 109.002(a), 263.405(a) (West 2014). Moreover, this
court is mandated to dispose of appeals involving termination of parental rights within 180 days
from the date the notice of appeal is filed. Accordingly, any delay in the filing of the record or
the brief encroaches upon our time for disposition.

        In this case, appellant’s brief was due October 8, 2018. Neither the brief nor a motion for
extension of time has been filed. We therefore ORDER appellant to file, on or before October
29, 2018 the appellant’s brief and a written response reasonably explaining the failure to timely
file the brief. If the brief is not timely filed, we may abate this appeal and remand it to the trial
court for an abandonment hearing.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court